Name: Commission Delegated Regulation (EU) NoÃ 621/2013 of 21Ã March 2013 correcting the Polish version of Regulation (EC) NoÃ 809/2004 implementing Directive 2003/71/EC of the European Parliament and of the Council as regards information contained in prospectuses as well as the format, incorporation by reference and publication of such prospectuses and dissemination of advertisements Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: free movement of capital;  documentation;  Europe;  European Union law
 Date Published: nan

 28.6.2013 EN Official Journal of the European Union L 177/14 COMMISSION DELEGATED REGULATION (EU) No 621/2013 of 21 March 2013 correcting the Polish version of Regulation (EC) No 809/2004 implementing Directive 2003/71/EC of the European Parliament and of the Council as regards information contained in prospectuses as well as the format, incorporation by reference and publication of such prospectuses and dissemination of advertisements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/71/EC of the European Parliament and of the Council of 4 November 2003 on the prospectus to be published when securities are offered to the public or admitted to trading and amending Directive 2001/34/EC (1), and in particular Article 5(5), Article 7, Article 11(3), Article 14(8) and Article 15(7) thereof, Whereas: (1) The Polish language version of Commission Regulation (EC) No 809/2004 of 29 April 2004 implementing Directive 2003/71/EC of the European Parliament and of the Council as regards information contained in prospectuses as well as the format, incorporation by reference and publication of such prospectuses and dissemination of advertisements (2) contains several errors. The errors slipped into point 5.1 of Annex XV and could raise problems in interpretation of the scope of information required under this provision. Therefore a correction of the Polish version is necessary. The other language versions are not affected. (2) Regulation (EC) No 809/2004 should therefore be corrected accordingly. In order to eliminate the errors in the act being corrected as soon as possible, this Regulation should enter into force on the third day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Polish version. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 345, 31.12.2003, p. 64. (2) OJ L 149, 30.4.2004, p. 3.